DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 124 and 144-145 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 124 and 146 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig (previously cited, US 2011/0250690) in view of Kleis et al (US 2008/0032380) (hereinafter “Kleis”).
Regarding claim 124, Craig discloses a cell processing apparatus comprising:  	an initializing culturing vessel (microfluidic chip (182) is structurally the same as the instant initializing culturing area and thus fully capable of culturing inducing factor-introduced cells into which an inducing factor has been introduced; see FIG. 49 of Craig annotated and reproduced below; ¶ [0216]), 
    PNG
    media_image1.png
    698
    851
    media_image1.png
    Greyscale
 	a housing that embeds (interpreted to mean an enclosure that encloses) the initializing culturing vessel such that the housing is in contact with the outside of the initializing culturing vessel (microfluid chip 182 is encased and sealed inside a module 195; the microfluidic chip 182 is seated within the inside module 195, and thus the housing in contact with the outside of the microfluidic chip; FIG. 50; ¶ [0218]),  	a cell culture medium storage, disposed outside the housing, that stores culture medium (the microfluidic chip includes an inlet coupled to a culture media source outside the housing, and the inlet is coupled to a culture-medium solution-feed channel; thus, the apparatus of Craig intrinsically includes a cell culture medium storage means; 
 	Craig does not explicitly disclose wherein the communication solution-feeding channel includes a culture medium solution-feeding channel configured to transfer the culture medium from the stem cell culture medium storage to the initializing culture vessel. However, Craig does disclose wherein the apparatus includes an inlet port coupled to a culture media source outside the housing, and the inlet is coupled to a culture-medium solution-feed channel. Moreover, such a component is well known in the art so that cell culture medium can be conveyed from the cell culture medium storage to the initializing culturing vessel. It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed a culture medium solution-feed channel with the apparatus of Craig for the purpose of conveying the cell culture medium storage into the initializing culturing vessel. 	Kleis discloses an apparatus comprising a housing (FIG. 8: housing 802; ¶ [0131]), an initializing culturing vessel (808) arranged within the housing and a communication solution-feeding channel including a culture medium solution-feeding channel configured to transfer the culture medium from a cell culture medium storage to the initializing culture vessel (FIG. 8: conduit 830). 	It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the culture medium solution-feeding channel (conduit 830) of Kleis with the apparatus of Craig for the purpose of providing means for conveying the culture medium from culture medium storage means into the 
Regarding claim 146, Craig discloses a cell processing apparatus comprising:  	an initializing culturing vessel (microfluidic chip (182) is structurally the same as the instant initializing culturing area and thus fully capable of culturing inducing factor-introduced cells into which an inducing factor has been introduced; see FIG. 49 of Craig annotated and reproduced below; ¶ [0216]), 
    PNG
    media_image1.png
    698
    851
    media_image1.png
    Greyscale
 	a housing that embeds (interpreted to mean an enclosure that encloses) the initializing culturing vessel such that the housing is around the initializing culturing prima facie obvious absent evidence to the contrary.  M.P.E.P. § 2144.04 VI (C).
 	Craig does not explicitly disclose wherein the communication solution-feeding channel includes a culture medium solution-feeding channel configured to transfer the culture medium from the stem cell culture medium storage to the initializing culture vessel. However, Craig does disclose wherein the apparatus includes an inlet port coupled to a culture media source outside the housing, and the inlet is coupled to a culture-medium solution-feed channel. Moreover, such a component is well known in the art so that cell culture medium can be conveyed from the cell culture medium storage to the initializing culturing vessel. It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed a culture medium solution-feed channel with the apparatus of Craig for the purpose of conveying the cell culture medium storage into the initializing culturing vessel. 	Kleis discloses an apparatus comprising a housing (FIG. 8: housing 802; ¶ [0131]), an initializing culturing vessel (808) arranged within the housing and a (See MPEP 2113). Further, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the housing of Craig such that the housing is molded since it is well-known in the art to construct a molded housing for microfluidic devices. 
Claim(s) 124 and 144-147 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (previously cited, US 2012/0258487) (hereinafter “Chang”) in view of Colston et al (US 2010/0173394; hereinafter “Colston”) and Kleis et al (US 2008/0032380) (hereinafter “Kleis”).
Regarding claims 124 and 146, Chang discloses a cell processing apparatus comprising:  	an initializing culturing vessel (a microfluidic device comprising a microfluidic chip having on-chip cell culture chambers including an initializing culturing area; the initializing culturing vessel of Chang is structurally the same as the instant initializing culturing vessel and thus fully capable of culturing inducing factor-introduced cells into which an inducing factor has been introduced; FIGS. 2A, 39A, 39B and 42; ¶¶ [0058]-[0061] and [0192]-[0193]),  	a cell culture medium storage (the apparatus includes an inlet coupled to a culture media source, and the inlet is coupled to a culture-medium solution-feed channel of the microfluid device; thus, the apparatus of Craig intrinsically includes a cell culture medium storage means; see ¶ [0194]; Claim 23), and 	a waste liquid storage that stores waste liquid (see FIG. 2A which illustrates off-chip waste storage section), 	a communicating solution-feeding channel that allows communication between the outside of the housing and the initializing culturing vessel (FIG. 2A: the microfluidic chip includes channels (e.g., plug lineup channel) upstream the initializing culturing areas), wherein the communicating solution-feeding channel includes a waste liquid solution-feeding channel configured to transfer the waste liquid from the stem cell culture medium storage to the waste liquid storage (FIG. 2A illustrate a channel conveying fluid to the waste storage means). 	Chang does not explicitly disclose a housing that embeds (interpreted to mean encloses) the initializing culturing vessel such that the housing is molded around the prima facie obvious absent evidence to the contrary.  M.P.E.P. § 2144.04 VI (C). 	Modified Chang does not explicitly disclose wherein the waste liquid storage is disposed outside the housing. However, making parts separable or rearranging parts is prima facie obvious absent evidence to the contrary.  M.P.E.P. § 2144.04 VI (C). 	With respect to the limitation “the housing is molded around the initializing culturing vessel,” does not imply any structural difference between the structure of the (See MPEP 2113). Further, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the housing of modified Chang such that the housing is molded since it is well-known in the art to construct a molded housing for microfluidic devices.  	Modified Chang does not explicitly disclose wherein the communication solution-feeding channel includes a culture medium solution-feeding channel configured to transfer the culture medium from the stem cell culture medium storage to the initializing culture vessel. However, modified Chang does disclose wherein the apparatus includes an inlet coupled to a culture media source, and the inlet is coupled to a culture-medium solution-feed channel of the microfluid device; see ¶ [0194]; Claim 23. Moreover, such a component is well known in the art so that cell culture medium can be conveyed from the cell culture medium storage to the initializing culturing vessel. It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed a culture medium solution-feed channel with the apparatus of modified Chang for the purpose of conveying the cell culture medium storage into the initializing culturing vessel. 	Kleis discloses an apparatus comprising a housing (FIG. 8: housing 802; ¶ [0131]), an initializing culturing vessel (808) arranged within the housing and a communication solution-feeding channel including a culture medium solution-feeding channel configured to transfer the culture medium from a cell culture medium storage to 
Regarding claim 144, modified Chang further discloses wherein an amplifying culturing vessel which communicates with the initializing culturing area inside the housing and is also disposed so that the housing also embeds (interpreted to mean encloses) the amplifying culturing area (a plurality of reservoirs can be connected to the microfluidic chip (e.g., mounted on a top portion of the microfluidic chip), which reads on the claimed amplifying culturing vessel; ¶ [0183]). 	Modified Chang does not explicitly disclose wherein the amplifying culturing vessel is disposed inside the housing. However, making parts separable or rearranging parts is prima facie obvious absent evidence to the contrary.  M.P.E.P. § 2144.04 VI (C).
Regarding claims 145 and 147, modified Chang further discloses a factor introducer which communicates with the initializing culturing area inside the housing and is also disposed so that the housing also embeds (interpreted to mean encloses) the factor introducer (a plurality of reservoirs can be connected to the microfluidic chip (e.g., mounted on a top portion of the microfluidic chip), which reads on the claimed vessel that is capable of introducing a factor into the cell; ¶ [0183]). 	Modified Chang does not explicitly disclose wherein the vessel is disposed inside prima facie obvious absent evidence to the contrary.  M.P.E.P. § 2144.04 VI (C). 	Modified Chang discloses a plurality of reservoirs connected to the microfluidic chip (e.g., mounted on a top portion of the microfluidic chip), which reads on the claimed storage that is capable of storing a factor; ¶ [0183]). Modified does not explicitly discloses wherein the storage stores a factor. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have replaced the material within the reservoir of modified Chang with a factor because such modification would have been the simple substitution of one known medium for another for the predictable result of culturing desired cell culture. 	Modified Chang does not explicitly disclose wherein the factor storage is disposed outside the housing. However, making parts separable or rearranging parts is prima facie obvious absent evidence to the contrary.  M.P.E.P. § 2144.04 VI (C). 	Modified Chang does not explicitly disclose wherein the communication solution-feeding channel includes a factor solution-feeding channel configured to transfer the inducing factor from storage factor into the vessel for introducing a factor into a cell. However, modified Chang discloses that the reservoirs including the reservoir containing factor are fluidically connected to the microfluidic chip. Moreover, solution-feeding channel is a well-known component in the art so that materials in a storage (reservoir) can be conveyed from the storage to the desired vessel. It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed a factor solution-feed channel with the apparatus of modified Chang 
Response to Arguments
Applicant’s amendments have overcome the objection to the claims from the previous Office Action.
Applicant’s arguments with respect to claim(s) 124 and 144-146 have been considered but are moot in view of the new ground of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799